Name: 2009/896/EC: Council Decision of 30Ã November 2009 on the conclusion of the Agreement between the European Community and Antigua and Barbuda on the short-stay visa waiver
 Type: Decision
 Subject Matter: international affairs;  international law;  European construction;  America
 Date Published: 2009-12-08

 8.12.2009 EN Official Journal of the European Union L 321/38 COUNCIL DECISION of 30 November 2009 on the conclusion of the Agreement between the European Community and Antigua and Barbuda on the short-stay visa waiver (2009/896/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular point 2(b)(i) of Article 62, in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) The Commission has negotiated on behalf of the European Community an Agreement with Antigua and Barbuda on the short-stay visa waiver (hereinafter the Agreement). (2) The Agreement was signed on behalf of the Community on 28 May 2009 and has been provisionally applied since that date, subject to its conclusion at a later date, in accordance with Council Decision 2009/478/EC (2). (3) The Agreement should be approved. (4) The Agreement establishes a Joint Committee for the management of the Agreement, which should adopt its rules of procedure. It is appropriate to provide for a simplified procedure for the establishment of the Community position on the adoption of those rules of procedure. (5) In accordance with Articles 1 and 2 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty establishing the European Community, and without prejudice to Article 4 of the said Protocol, these Member States are not taking part in the adoption of this Decision and are not bound by it or subject to its application, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and Antigua and Barbuda on the short-stay visa waiver (3) is hereby approved on behalf of the Community. Article 2 The President of the Council shall give the notification provided for in Article 8(1) of the Agreement (4). Article 3 The Community shall be represented by the Commission, assisted by experts from Member States, in the Joint Committee of experts established by Article 6 of the Agreement. Article 4 The position of the Community within the Joint Committee of experts with regard to the adoption of its rules of procedure as required under Article 6(4) of the Agreement shall be taken by the Commission after consultation with a special committee designated by the Council. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 30 November 2009. For the Council The President B. ASK (1) Opinion of 20 October 2009 (not yet published in the Official Journal). (2) OJ L 169, 30.6.2009, p. 1. (3) For the text of the Agreement see OJ L 169, 30.6.2009, p. 3. (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.